PER CURIAM.
These consolidated cases come to us on direct appeal from judgments of guilt and sentences thereon entered by the County Court for Pinellas County, Florida. The judgments and sentences were entered upon pleas of nolo contendere, with each defendant reserving the right to appeal the constitutionality of Section 796.07, Florida Statutes (1975). The defendants originally entered pleas of not guilty but changed their pleas after the trial judge entered orders which severally denied motions to dismiss informations charging violations of Sections 796.07(2)(a), 796.07(3)(a), and 796.-07(3)(c), Florida Statutes (1975), respectively. We have jurisdiction pursuant to Article V, Section 3(b)(1), Florida Constitution. After careful review of the record and briefs of the parties, we dispense with oral argument pursuant to Florida Appellate Rule 3.10, subd. e. and affirm the judgments and sentences herein appealed. See State v. Bales et al., 343 So.2d 9 (Fla.1977).
It is so ordered.
OVERTON, C. J., ADKINS, BOYD, ENGLAND, SUNDBERG, HATCHETT and KARL, JJ., concur.